Although I concur in the opinion and judgment, some additional observations are pertinent. First, defendant did not specifically testify that a written contract was entered into as required by R.C. 1345.23(A). Rather, he testified that he "wrote out a formal estimate for them," and gave it to plaintiff and her then husband. He did not testify that such estimate was ever signed either by him or by plaintiff or her then husband. He did identify a form as being identical to the one used to make the estimate.
In addition to the forfeiture provision referred to in the majority opinion, the form also states: "This contract shall become binding only upon written acceptance hereof by the Contractor or by an authorized agent of the Contractor; and; or upon commencement of the work." There is no evidence either of written acceptance or of commencement of work. The form further provides that it constitutes "the entire understanding of the parties" and that "no other understanding * * * VERBAL or OTHERWISE shall be binding unless in writing signed by both parties."
R.C. 1345.23(C) provides that the buyer may cancel any contract subject to its provisions until such time as the seller complies with R.C. 1345.23(A) and (B). Here, although there is evidence of a written estimate, there is no evidence of a contract signed by both parties as required by R.C. 1345.23(A).
Accordingly, I concur in the judgment.